DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 28 July 2022 has been entered.
Disposition of claims:
	Claims 1, 20, 22, and 26 have been amended.
	Claims 5-18 are cancelled.
	Claims 1-4 and 19-28 are pending.
The Declaration of Eric Margulies under 37 CFR 1.132 filed 28 July 2022 is sufficient to overcome the rejections of claim 1-3, 5, and 22-28 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action as well as the rejection of claims 1-5, 15-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action.

Response to Arguments
Applicant’s arguments, see the final paragraph of p. 49 through the 4th paragraph of p. 55 of the reply filed 28 July 2022, with respect to the rejections of claim 1-3, 5, and 22-28 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action as well as the rejection of claims 1-5, 15-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other embodiments found within Brooks, as described below.

Applicant’s arguments, see the 5th and 6th paragraphs of p. 55 of the reply filed 28 July 2022, with respect to the rejections of claims 1-3, 5, 22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been fully considered and are not persuasive.
However, as described above, the arguments found in the final paragraph of p. 49 through the 4th paragraph of p. 55 of the reply filed 28 July 2022, with respect to the rejections of claim 1-3, 5, and 22-28 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action as well as the rejection of claims 1-5, 15-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action have been fully considered and are persuasive. 
While these arguments are not directed toward the rejections of claims 1-3, 5, 22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) set forth in the last Office action there are none-the-less applicable. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other embodiments found within Claim 18 of U.S. Patent No. 10,256,419 B2, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20: Claim 20 recites conditions (c) and (d) where the ligand LX that is not linked by the linker Linkq are not restricted to the ligands L1 to L132, rather Lx is required to be one of L133 to L371.
Claim 1, from which claim 20 depends, requires that the ligands LB be linked together to form a tetradentate ligand, leaving the ligand LA a bidentate ligand. Thus, since the ligand LX of claim 20 is the only ligand not linked by the linker Linkq, the ligand LX must correspond to LA. As described above, conditions (c) and (d) require Lx to be one of L133 to L371. None of L133 to L371 meet the limitations of ligand LA of claim 1. Therefore, the claim fails to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 21: Claim 21 is rejected due to its dependency from claim 20. Additionally, there are numerous compounds described that do not comprise a ligand LA. Claim 1, from which claim 20 depends, requires that the ligands LB be linked together to form a tetradentate ligand, leaving the ligand LA a bidentate ligand. There are number of compounds comprising ligand L146 as the only bidenatate ligand. However, ligand L146 does not have the structure of LA of claim 1. Therefore, the claim fails to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-4: Brooks discloses the compound shown below {(paragraph [0068]: The compounds of the disclosure have the structure of Formula 1.), (paragraph [0102]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 through 98.), (p. 41, Compound 20)}.

    PNG
    media_image1.png
    483
    760
    media_image1.png
    Greyscale

The compounds are useful as light-emitting dopants in organic light-emitting devices {paragraphs [0021]-[0023], [0125], [0133], and [0229]}.
Brooks does not teach that the two phenyl-imidazole ligands in the metal complex shown above are linked together to form a tetradentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}.
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be a linking group having the structure A-B1-A {paragraphs [0152]-[0153]}.
Ma teaches that A can be —(CR2)— repeat units {paragraph [0155]} and B1 can be aryl {paragraph [0157]} that can be phenyl {paragraph [0175]}. R can in each case can be H {paragraph [0160]}.
Additionally, the only exemplifications Ma gives for a structure B1 is phenyl where bonds to the groups A are meta to each other {paragraphs [0204]-[0214]}, and the only exemplifications Ma gives for a structure A that can be —(CR2)— repeat units is ethylene {paragraphs [0204]-[0214]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Brooks’ Compound shown above by covalently linking the two phenyl-imidazole ligands through a linking group that that has the structure of A-B1-A of Ma, using ethylene as structure “A” in each case and phenylene as structure “B1” where the bonds to the groups “A” are meta or para to each other, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of the linking group having the structure described above would have been the result of a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. Additionally, the selection of either of the phenyl ring that is bonded to the metal or the imidazole ring that is bonded to the metal would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 20: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above.
Brooks as modified by Ma does not exemplify that the three ligands are bonded at the position indicated by the instant *2 on the phenyl-imidazole ligand and the position indicated by the instant *4 on the phenyl-pyrazole ligands.
However, Ma teaches that the linking group can be bonded to the ligands at any position that does not interfere with the ligand’s ability to bind to the metal {paragraph [0124]}. In the compound of Brooks shown above there are a limited number of positions at which the linkage can be made.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks shown above by bonding the linking group to the phenyl-imidazole ligands of the compound at the position indicated by the instant *2 and to the phenyl-pyrazole ligands of the compound at the position indicated by the instant *4, based on the teaching of Brooks and Ma. The selection of the position indicated by the instant *2 and the positions indicated by the instant *4 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
The additionally modified compound of Brooks does not comprise a structure encompassed by the current claim 20, because the structure being equated with the instant group A does not have the structure of the instant group A that is comprised in any of the ligands LA of the current claim 20.
However, Brooks teaches that the structure being equated with the instant group A—
    PNG
    media_image2.png
    141
    159
    media_image2.png
    Greyscale
—can alternately have the structure of 
    PNG
    media_image3.png
    214
    242
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    315
    337
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    283
    600
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    217
    236
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    170
    240
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    187
    261
    media_image8.png
    Greyscale
.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks by replacing the structure 
    PNG
    media_image2.png
    141
    159
    media_image2.png
    Greyscale
 with one of the alternate structures shown above, based on the teaching of Brooks. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the structures shown above would have been a choice from a finite number of identified, predictable solutions (the exemplified groups A of Brooks), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would have the structure of one of the instant ligands L1, L64, L85, L91, L97, L109, or L121. The other ligands of the resultant compound have the structure of the instant L190.

Regarding claims 22-23: Brooks as modified by Ma teaches all of the features with respect to claim 1, as outlined above. 
Claim 21 differs from claim 1 in that the compound is contained in the organic layer of an organic light emitting device.
Brooks does not exemplify a specific device comprising the compound shown above.
However, Brooks teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0125], [0132]-[0139], [0179]-[0187], and [0226]-[0235]}.
The organic layer comprises a light emitting layer that can comprise a host and a light-emitting dopant {paragraphs [0133]-[0139], [0179]-[0187], and [0226]-[0235]}.
The light-emitting dopant can be a compound having the structure of Formula 1 of Brooks, such as the compound shown above {paragraphs [0133]-[0139], [0179]-[0187], and [0229]-[0235]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Brooks such that it was used as the light-emitting dopant of the light emitting layer that additionally comprises a host material of the organic light emitting device of Brooks, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of the modified compound of Brooks shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 24-25: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Brooks as modified by Ma does not exemplify a specific device comprising the modified compound of Brooks and additionally comprising a specific host material. 
However, Brooks teaches that the host material can be any one of the compounds shown below {paragraphs [0187] and [0235]}.

    PNG
    media_image9.png
    523
    1013
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    837
    823
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    918
    663
    media_image11.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organic light emitting device comprising the compound of Brooks such that the host material was one of the compounds shown above, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). The selection of one of the host compounds shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 26-27: Brooks as modified by Ma teaches all of the features with respect to claim 22, as outlined above.
Claim 22 differs from claim 26 in that the organic light emitting device is further comprised in a consumer electronic device.
However, Brooks further teaches that the organic light emitting device of Brooks can be incorporated into consumer electronic devices such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraphs [0047] and [0224]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device comprising the modified compound of Brook such that is was incorporated into a consumer electronic device such as flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, vehicles, a large area theater or stadium screen, or a sign, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to produce predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum organic light emitting devices to be used to make consumer devices.

Regarding claim 28: Brooks as modified by Ma teaches all of the features with respect to claims 1 and 22, as outlined above.
A light emitting layer comprising a host material and the modified compound of Brooks described above is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 14 of U.S. Patent No. 10,256,419 B2 in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”).
Regarding claims 1-3, 5, 22, and 26: Claim 14 of U.S. Patent No. 10,256,419 B2 discloses the compound shown below {Claim 14, Compound 20}.

    PNG
    media_image12.png
    482
    863
    media_image12.png
    Greyscale

The compound shown above has the structure of Formula 1 of claim 1 of U.S. Patent No. 10,256,419 B2 {claim 1}. 
Claim 14 of U.S. Patent No. 10,256,419 B2 does not teach that the phenyl-imidazole ligands in the metal complex shown above are linked together to form a tetradentate ligand.
Ma teaches metal coordination compounds for use as light-emitting dopants in organic light-emitting devices {paragraphs [0008] and [0064]}.
Ma teaches that linking bidentate ligands together to give a tetradentate ligand increases the stability of the metal complex {paragraph [0064]}.
Two bidentate ligands can be covalently linked together by a linking group {paragraphs [0120]-[0121]}.
The ligands can be linked to linking group through either ring that links to the metal atom {paragraphs [0123]-[0124]}. 
Ma teaches that the linking group can be a linking group having the structure A-B1-A {paragraphs [0152]-[0153]}.
Ma teaches that A can be —(CR2)— repeat units {paragraph [0155]} and B1 can be aryl {paragraph [0157]} that can be phenyl {paragraph [0175]}. R can in each case can be H {paragraph [0160]}.
Additionally, the only exemplifications Ma gives for a structure B1 is phenyl where bonds to the groups A are meta to each other {paragraphs [0204]-[0214]}, and the only exemplifications Ma gives for a structure A that can be —(CR2)— repeat units is ethylene {paragraphs [0204]-[0214]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 20 of Claim 14 of U.S. Patent No. 10,256,419 B2 shown above by covalently linking the two phenyl-imidazole ligands through a linking group that that has the structure of A-B1-A of Ma, using ethylene as structure “A” in each case and phenylene as structure “B1” where the bonds to the groups “A” are meta or para to each other, based on the teaching of Ma. The motivation for doing so would have been to produce a metal complex with increased stability, as taught by Ma. The selection of the linking group having the structure described above would have been the result of a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. Additionally, the selection of either of the phenyl ring that is bonded to the metal or the imidazole ring that is bonded to the metal would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Brooks et al. (US 2016/0072082 A1) (hereafter “Brooks”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”) is a representation of the closest prior art.
Claim 19 requires ligands LB differing from the ligand corresponding to the instant LB of Brooks in view of Ma described above. While Brooks describes that ligands LB of claim 19 are encompassed by the teachings of Brooks, Applicant has persuasively argued that at least one of the alternative ligands of Brooks (phenylpyrazole) possesses unexpected and nonobvious properties. Therefore, modifying the compound of Brooks described above to have a different ligand that corresponds to the instant LB would be unpredictable and therefore nonobvious. Therefore, the current claim 19 is nonobvious over Brooks in view of Ma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786